Citation Nr: 1235196	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-12 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006.
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 13, 2007.  The Veteran disagreed with the initial 30 percent rating.  


FINDINGS OF FACT

1.  Since November 13, 2007, the effective date of service connection, the service-connected PTSD has been manifested by an overall disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, constant nightmares, disturbances of motivation and mood, increased anxiety, irritability, anger, and a difficulty in establishing and maintaining effective work and social relationships.  

2.  Total occupational and social impairment has not been shown; and an overall disability picture that more nearly approximates that of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities, illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene with the inability to establish and maintain effective work and social relationships has not been demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 50 percent, but not higher, for PTSD have been met since November 13, 2007, the effective date of the grant of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2011).

In this case, the Veteran's claim for an increased initial rating for PTSD arises from a disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VA satisfied its duties to notify the Veteran with respect to that claim.

Nevertheless, the RO sent a subsequent letter to the Veteran in November 2009, after she appealed the initial 30 percent disability rating assigned following the grant of service connection for PTSD.  In that letter, the RO notified the Veteran of how VA assigns disability ratings and effective dates for grants of service connection, and provided the Veteran with the specific criteria applicable to rating service-connected psychiatric disabilities.  

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, when the Veteran provided good cause for her failure to report to a scheduled examination, another examination was scheduled.  The Veteran appeared for that examination in April 2010, and then submitted additional VA mental health records directly to the Board in support of his claim for a higher initial rating.  Although the Veteran did not submit the records with a waiver of review by the Agency of Original Jurisdiction (AOJ), copies of all of the records submitted by the Veteran had previously been associated with the claims file and had already been considered by the AOJ prior to the issuance of the most recent supplemental statement of the case in May 2010.  The Veteran has been afforded the opportunity for Board and Decision Review Officer hearings in support of the claim.  Thus, any additional development is unnecessary with respect to the Veteran's claim and VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in development.  38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks an initial disability rating in excess of 30 percent for PTSD.  

Disability ratings are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011).

Where a Veteran disagrees with an initial disability rating assigned following the grant of service connection, consideration must be given to the assignment of staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  It is also appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as staged ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  

Diagnostic Code 9411 governs ratings for PTSD.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011).  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2011).

A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication.  

A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The main criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores, which indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The evidence for consideration consists of service medical records, VA examinations from January 2008 and April 2010; VA outpatient mental health records from April 2008 through May 2010, and the Veteran's competent and credible statements regarding her observable symptoms.  

At a January 2008 VA examination, the Veteran reported a history of sleep disturbance that began during her tour of duty in Iraq.  She explained that all attempts to sleep were interrupted by mortar attacks.  After returning home, she was never able to return to her normal pattern of sleep.  The Veteran reported that she now had trouble falling asleep and woke easily during the night, often in an apparent state of heightened anxiety.

On mental status examination, the Veteran arrived for the interview in a timely fashion.  She was neatly dressed in business attire.  She approached the interview in a compliant if somewhat guarded manner.  By her own request, her husband sat in on the interview.  The examiner noted that a post-deployment report in the claims file indicated that the Veteran denied the experience of significant trauma.  However, upon questioning during the examination interview, the Veteran reported significant trauma in the form of fear for her own safety on a daily basis as mortar attacks interrupted her sleep and necessitated that she run for cover in a bunker.  The Veteran also described the fear of IED's while transporting supplies.  With regard to post-service experiences, the Veteran described anxiety, flashbacks, loss of concentration, sleep disturbance, heightened anxiety, and startle response.  The examiner determined that the Veteran's complaints of sleeplessness and other symptoms elicited during the interview were best understood as due to chronic delayed onset PTSD, related to experiences in Iraq.  The examiner indicated that the Veteran continued to experience intrusive memories which interfered with her occupational and academic functioning; she (and her husband) reported significant physiological reactivity in reaction to unexpected noises which were reminiscent of her vigilance and reactivity to mortar attacks in Iraq.  In addition, the examiner noted that persistent avoidance responses to trauma were quite apparent in a general sense of detachment and emotional numbing; a restricted range of affect, and avoidance of feelings and sometimes of thoughts and interactions related to traumatic events.  The most marked symptoms were the persistent increased arousal evidenced by persistent sleep problems, both with falling and staying asleep; difficulty concentrating, hypervigilance, and, significantly exaggerated startle response.  In addition, the examiner noted irritability and anger reactions, particularly toward the media coverage of events in Iraq.  The examiner concluded that the disturbance caused clinically significant distress and moderate interference in social and occupational functioning.  The diagnosis was PTSD and the GAF was listed as 55, moderate symptoms, with moderate impairment in social and occupational functioning.  

An April 4, 2008 VA outpatient mental health risk assessment screening note indicated that the Veteran reported to the mental health clinic for follow-up treatment.  She reported that she continued to have trouble sleeping due to recurrent nightmares accompanied by tachycardia.  She also indicated that her husband was unable to sleep also because she constantly screamed while having the nightmares.  She reported difficulty focusing at her job, with deterioration of performance and a fear that she might soon lose her job.  The Veteran reported feeling "edgy" and exhausted during the day because of a lack of sleep at night.  The Veteran reportedly was able to control her anger better than previously but it still needed further improvement.  On mental status examination, the Veteran had good eye contact, with spontaneous, coherent, and relevant speech.  Mood was anxious and affect was appropriate.  There was no gross thought disorder or symptoms of psychosis.  The Veteran did not have suicidal or homicidal ideation, plan, or intent, and she had good reality testing.  She had good insight and judgment, with good past and recent memory.  She was oriented times three.  

A VA mental health consult report dated one week later, on April 10, 2008, notes that the Veteran was referred to a psychologist by her primary care provider for assessment and treatment of PTSD.  The report describes the Veteran's nightmares with fitful and interrupted sleep.  The report also notes that during the daytime, the Veteran's mood could change from good to bad rapidly and without warning.  The report indicates that the Veteran has been married since March 2007.  The Veteran indicated that she had a good relationship with her husband, who was supportive.  She also had social support from friends.  The Veteran had no hospitalizations for her PTSD, and reported no present problems or history of violent behavior or illegal activity.  Thought process was intact, goal-oriented, and logical, with good reality testing.  Judgment and insight were intact.  Memory was grossly intact for remote and recent events.  The Veteran showed the capacity for immediate recall and to consolidate new learning.  Her mood was depressed.  She spoke in a soft voice and showed appropriate affect.  The Veteran denied psychotic symptoms and none were noted.  The Veteran denied suicidal and homicidal ideation and intent.  Appetite was good.  Sleep was reported as fitful and was disturbed by nightmares.  Appearance was depressed.  Behavior and perception were appropriate.  Speech was soft.  Her thought content was preoccupied and thought process was within normal limited.  Appearance was neat.  The Axis I diagnosis was PTSD and depression.  Global Assessment of Functioning (GAF) was listed as 41.

Other VA mental health records from April 2008 continue to note the Veteran's depressed mood, intact cognitive functioning, and good judgment and insight.  The Veteran reported on a VA Form 21-4142 that she visited her VA psychiatrist once a month between April and June 2008 and visited her psychologist once a week during that time period.  She also noted that she was on Venlafaxine for her psychiatric disorder.  VA records from May and June 2008 confirm the Veteran's reports of treatment.  Her symptoms and mental status examinations during this time period were similar to those reported in April 2008.  She continued to feel depressed and had trouble sleeping.  Mood was anxious and affect was appropriate.  There were no symptoms of a gross thought disorder or psychosis.  There were no suicidal or homicidal thoughts.  Past and recent memory were good, and the Veteran was oriented times three.  Cognitive functioning, insight, and judgment were intact.  She was motivated to address her PTSD.  Global Assessment of Functioning (GAF) was listed as 41.  The same symptoms and assessment were noted in July and August 2008 as well.  

The VA treatment records from September 2008 reveal that the Veteran was finally able to become pregnant.  Prior to this time, she had been very frustrated by the possibility that she may never be able to conceive.  A mental health note from her psychologist indicated that the Veteran was found to be euthymic as she spoke about the reality of pregnancy which he did not believe would happen.  Her thoughts focused on practical matters related to caring for the baby.  She was optimistic about the baby and had an objective view of her situation.  She was open and verbal and showed intact judgment and cognitive function.  All medications were discontinued as a result of the pregnancy.  

A September 2008 report from the Veteran's VA psychiatrist noted that the Veteran continued to have good eye contact, spontaneous, coherent, and relevant speech.  Her mood was still anxiety and affect was appropriate.  The examiner specifically indicated that there were no changes from the previous mental status examination, which also noted no gross thought disorder or symptoms of psychosis.  Once again, there were no suicidal or homicidal thoughts.  

VA mental health records dated throughout the Veteran's pregnancy continued to show a similar pattern of anxiety and depression, with no change from the prior mental status examinations.  

Shortly after the Veteran's son was born, the Veteran was found to be calm and stable, but she still experienced depression and anxiety.  She was not getting much sleep, buy enjoyed caring for her newborn.  VA mental health records from June 2009 through March 2010 show that the Veteran went back on medication, which helped some, but the Veteran felt that there was room for improvement.  She continued to have fitful sleep, and according to her husband, spoke aloud and thrashed around in her sleep.  According to her psychiatrist, her mental status examination remained unchanged.  

In an August 2009 statement in response to the initial 30 percent rating assigned for the service-connected PTSD, the Veteran reported that she had panic attacks at least three times daily.  She reported feelings of social avoidance, mood swings, memory problems, flashbacks, and sleep difficulty.  

In support for her appeal, the Veteran submitted another statement along with her substantive appeal in March 2010.  In that statement, the Veteran reported that she had panic attacks at least three times daily.  She reported social isolation, mood swings, memory problems, flashbacks, sleeplessness, and a lack of personal hygiene at times.  The Veteran also reported that there had been times when she felt depressed and had thoughts of suicide.  

At an April 2010 VA examination, the examiner opined that the Veteran did not exhibit PTSD currently, but rather, was experiencing postpartum depression.  The examination report notes that the Veteran continued to report the same symptoms that she had consistently reported throughout the appeal period, including sleep difficulties, with difficulty falling asleep and staying asleep; flashbacks, startle response to loud noises; avoidance of family functions; and increased mood swings and irritability, reporting that she was always angry and tired and snapped at her husband.  The Veteran also reported difficulty with concentration.  The Veteran noted that she did not get along with her two sisters and avoided contact with both parents, who lived overseas.  The examiner associated the Veteran's irritability, mood swings, and problems with sleep with her having a newborn child.  The examiner opined that the Veteran's mood swings, irritability, and problems with sleep were at least as likely as not related to her newborn child and the demands of raising a child.  On mental status examination, the Veteran was groomed appropriately.  She was alert and cooperative.  Speech was normal and she denied suicidal and homicidal ideation.  She was oriented to time place and person.  Memory and concentration were intact for the interview but the examiner commented that the Veteran described problems with focus and concentration and losing her train of thought, which, according to the examiner, appeared to be a byproduct of raising a child and the demands of having the responsibilities of a newborn.  Abstract reasoning, judgment, impulse control, and insight appeared intact.  

The examiner concluded that the Veteran's current diagnosis was adjustment disorder and her Global Assessment of Functioning (GAF) was 60.  However, the examiner reiterated that the Veteran's symptoms of mood swings, irritability, and fatigue were due to the stress of raising a child, and not symptoms related to PTSD.  

In sum, the evidence in this case has been fairly consistent throughout the appeal period, and the symptoms more nearly approximate the criteria for the assignment of a 50 percent rating during the entire appeal period.  The Veteran has consistently reported frequent nightmares that interfered with her sleep.  She has disturbances of motivation and mood, as evidenced by the depression and sadness noted on examinations and outpatient treatment records, both before and after pregnancy.  The Veteran also has demonstrated difficulty with maintaining work and social relationships, as evidenced by her inability to get along with her sisters and her recent trouble getting along with her husband.  There is no doubt that she has been able to establish and maintain a relationship as this is shown by her marriage, but it is clear that she has trouble with relationships with other family members.  That demonstrates that the Veteran does not have an inability to maintain all relationships.  In addition, the Veteran exhibits irritability, anger, avoidance, hypervigilance, nightmares, flashbacks, intrusive memories, and a loss of interest in things.  In every VA outpatient treatment record, and during VA examinations, the Veteran has reported severe coping difficulty with her wartime experiences.  The VA examiner in January 2008 indicated that the Veteran had an overall moderate impairment as a result of her PTSD.  Therefore, the Board finds that the assignment of a 50 percent rating during the entire appeal period is warranted.  Although the last VA examiner attributed the Veteran's symptoms to child birth, that examiner did not discuss the fact that the same symptoms were present well before the Veteran became pregnant.  Moreover, that examiner also did not take the Veteran's assertions into consideration, and in particular, regarding her nightmares, which her husband reported left her thrashing about at night.  Therefore, the April 2010 examination report carries little probative value, when compared with the other evidence of record.  

The Board finds that a rating higher than 50 percent for PTSD is warranted.  Although the Veteran has moderate impairment of functioning, and has difficulty  maintaining effective relationships, the evidence nevertheless shows that she worked part time before the birth of her child, and has always shown proper hygiene, appropriate appearance, sound judgment and insight, and intact cognitive functioning at all examinations and clinic appointments.  The Veteran has consistently acted appropriately, and was oriented.  Examiners have not found suicidal or homicidal ideation.  The evidence does not show obsessional rituals which interfered with routine activities.  Her depression did not affect her ability to function independently, appropriately, or effectively.  The Veteran's speech was never intermittently illogical, obscure or irrelevant, and impaired impulse control was never demonstrated.  The Veteran has never presented with delusions or hallucinations, or any symptoms similar to those associated with the 70 percent rating.  

Although the Veteran reported on her notice of disagreement and substantive appeal that she had some suicidal ideation and memory loss, and that her hygiene is "not what it should be at times," those symptoms have not been expressed at any clinical examination or VA examination.  However, the presence of only a few symptoms indicative of a higher rating do not warrant the higher rating where the overall level of symptomatology more nearly approximates the lower rating.  For example, the Veteran's hygiene has always noted to be adequate, and while she may not think that it is "not what it should be at times" this has never been noted by a medical professional.  Moreover, the Veteran does not describe in what way she feels her hygiene is not adequate; thus, there is no standard by which to measure this assertions.  Furthermore, because this is a subjective standard, and because the medical evidence of record deems the Veteran's hygiene adequate, there is no reason to believe that statement alone warrants the assignment of a rating in excess of 50 percent for the service-connected PTSD.  

The Board finds credible the Veteran's reports of having problems speaking and frequently forgetting what she is about to say, as that symptom could easily be attributable to the Veteran's sheer exhaustion as a result of lack of sleep either due to her frequent nightmares or dealing with a newborn, or both.  With regard to the Veteran's claim on the substantive appeal of having panic attacks, that symptom was inexplicably not noted in the VA examination reports or clinical records.  However, that symptom is covered by the criteria associated with the assignment of the 50 percent rating assigned in this case.  

There is no indication that the Veteran's behavior is grossly inappropriate or that she has memory loss for names of close relatives, her own occupation, or her name.  There is also no indication that she is a persistent danger of hurting herself or others.  Her symptoms may have always been moderate in degree over the years, but they have not risen to a level that would warrant the assignment of a 70 percent or higher rating because the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Global Assessment of Functioning (GAF) scores ranged from 41 to 60 throughout the appeal period.  Importantly, there is a fairly significant variation in GAF scores.  The January 2008 examiner found a GAF of 55, the April 2008 VA psychologist found a GAF of 41, and the April 2010 examiner found a GAF of 60.  The Board finds that the score of 41 is not commensurate with symptoms that similar to those symptoms noted in January 2008, at which time the GAF score was 55.  The symptoms noted in January 2008 and April 2008 were similar, yet the GAF scores were different.  The symptoms reported and found in both instances in April 2008 are more indicative of moderate disability.  The Veteran reported depression, anxiety, and nightmares, but she was working part time, and she was able to have a good relationship with her husband at that time.  The Veteran did not experience suicidal ideation, severe obsessional rituals, or an inability to keep a job.  Thus, the Board finds that her score of 41 in April 2008 did not represent the symptoms found on mental status examination or those reported by the Veteran.  On the other hand, the scores of 55 and 60, which represent moderate symptoms, are indicative of the level of impairment during the appeal period.  The Veteran reported panic attacks, near continuous depression and anxiety, nightmares, irritability, and other symptoms showing moderate impairment of function.  Significantly, although the Veteran had near-constant depression or anxiety, she was able to reliably attend mental health treatment and maintain compliance with her medication.  

The April 2010 examiner listed a GAF of 60, but stated that the score was based on the examiner's interpretation of the "child birth" etiology of the Veteran's symptoms of irritability, mood swings, and sleep deprivation.  The examiner found those symptoms to be solely caused by the Veteran's child birth and postpartum depression, which the examiner believed was part of an adjustment disorder separate and apart from any previous diagnosis of PTSD.  The examiner did not discuss the symptoms of hypervigilance, nightmares, avoidance, depression, and anxiety.  Significantly, those symptoms were present before the Veteran became pregnant, and they have otherwise always been associated with her PTSD.  

The Veteran's main complaint since the effective date of service connection for PTSD has been a lack of sleep, fitful sleep, and problems staying asleep due to PTSD-related nightmares.  Although the VA examiner from April 2010 opined that the Veteran's current symptoms were related to the birth of her child, there is no indication from the Veteran or the examiner that the Veteran's PTSD-induced nightmares, which caused the sleep disturbance, have subsided or lessened to any extent since childbirth.  The fact that the Veteran may have added irritability and additional fatigue due to child care does not necessarily mean that she is not continuing to have the same nightmares that she has been consistently reporting since the effective date of service connection.  There is no indication that the Veteran's PTSD-related sleep disturbance, which was clearly documented prior to the birth of her son, was merely replaced by postpartum sleeplessness.  The Veteran may very well have more fatigue, irritability, and mood swings since the birth of her son, but the examiner in April 2010 failed to address the fact that the Veteran had those symptoms prior to her pregnancy.  Moreover, the examiner's duty was to address the current severity of the previously diagnosed PTSD, not to disagree with the diagnosis.  Regardless of the etiology of the symptoms, the severity has remained approximately the same throughout the course of this appeal.  

A GAF score between 51 and 60 is indicative of moderate symptomatology.  Based on the Veteran's Global Assessment of Functioning (GAF) scores, and her VA examination findings and reported symptoms of nightmares, depression, lack of motivation, lack of sleep due to nightmares, avoidance, hypervigilance, and a high startle reaction, the Board finds that the evidence supports the assignment of a 50 percent rating for the service-connected PTSD is appropriate for the entire appeal period.  

The Veteran does not exhibit symptoms that more nearly approximate the criteria for the assignment of the next higher, 70 percent, rating.  The Veteran does not report, nor does the evidence show, symptoms such as obsessional rituals which interfere with routine activities, illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Moreover, total occupational and social impairment is not demonstrated.  The Veteran's reported symptoms, which are found to be competent, credible, and probative, and the severity of those symptoms and signs have been considered and are found to warrant a 50 percent rating, but no higher.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, to the extent that the Veteran reported that she had impaired memory, the medical assessments of record, which have found no impairment of judgment, thought processes, or memory after mental status examinations, are more probative as to whether memory deficits are shown.  

There is no doubt that the Veteran's PTSD is distressing and chronic, but the totality of the evidence shows that the overall disability picture is one that results in no more than reduced reliability and productivity and difficulty in maintaining effective work and social relationships.  Thus, the symptomatology in this case paints an overall disability picture that is more nearly approximated by the assignment of a 50 percent evaluation, but no higher for the service-connected PTSD.  The criteria for the assignment of this 50 percent rating, but not higher, have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  However, the preponderance of the evidence is against the assignment of any higher rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board has considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there has been no showing that the service-connected PTSD has rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case as was shown above.  The Veteran's signs and symptoms of panic attacks, disturbances of motivation and mood, and difficulty in maintaining effective relationships fit squarely within the schedular criteria.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards for rating mental disorders.  The evidence does not show frequent hospitalization or marked interference with employment.  The assignment of a 50 percent rating contemplates that there is commensurate industrial impairment.  Therefore, the Board finds that referral for consideration for an extraschedular evaluation is not warranted here.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased initial rating of 50 percent, but not higher, for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


